         Case 17-07338-CL13                Filed 03/08/19          Entered 03/08/19 15:17:19         Doc 78    Pg. 1 of 2
CSD 1001A [07/01/18]
Name, Address, Telephone No. & I.D. No.



                                                                                                      March 8, 2019




               UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF CALIFORNIA
                  325 West F Street, San Diego, California 92101-6991

 In Re
                                                                                  BANKRUPTCY NO.

                                                                                  Date of Hearing:
                                                                                  Time of Hearing:
                                                                                  Name of Judge:
                                                                        Debtor.



                                                                    ORDER ON



                               as set forth on the continuation pages attached and umbered                through     with

  exhibits, if any, for a total of        pages. Motion/Application Docket Entry No.          /36.
                                                                                                .                            jrm


  //

  //

  //

  //

  //

  //

  //



  DATED:         March 8, 2019
                                                                         Judge, United States Bankruptcy Court




CSD 1001A
       Case 17-07338-CL13       Filed 03/08/19   Entered 03/08/19 15:17:19     Doc 78      Pg. 2 of 2
 CSD 1001A [07/01/18](Page 2)
 ORDER ON                                                                     OF CHALET PROPERTIES III, LLC
 DEBTOR:                                                                     CASE NO:                     jrm




CSD 1001A


                                                              Signed by Judge Christopher B. Latham March 8, 2019
